Citation Nr: 1547410	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include secondary to service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to February 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2011 rating decisions of the San Diego, California, Regional Office (RO).  In July 2007, the RO denied entitlement to service connection for hepatitis C, to include secondary to service-connected PTSD.  In July 2011, the RO denied entitlement to a TDIU.

The Veteran testified at a hearing before the undersigned Veterans law Judge at the RO in September 2015.  A hearing transcript has been included in the Veterans Benefits Management System (VBMS) e-folders and "Virtual VA" files.  

At the hearing in September 2015 , the Veteran's representative raised the issue of higher ratings for the Veteran's Parkinson's disease residuals to include right hand tremor, left hand tremor, and bradykinesia and shuffling gait, to include entitlement to special monthly compensation.  These claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In September 2015, at his hearing, the Veteran withdrew his appeal on the issue of entitlement to service connection for hepatitis C.

2.  The Veteran has been shown to be incapable of obtaining or maintaining gainful employment as a result of his service-connected psychiatric and neurological disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal have been met regarding service connection for hepatitis C.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a TDIU have been met, for the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204. 

At the hearing held in September 2015, the Veteran stated that he was withdrawing his appeal of his claim for service connection for hepatitis C.  Accordingly, the Board does not have jurisdiction to review this issue, and this claim is dismissed.

TDIU

The Veteran contends that he is unable to work due to the manifestations of his service-connected disabilities.  Reviewing the Social Security Administration (SSA) records, the Veteran has not worked since 1990 due to a back injury.  He last worked as an aircraft worker.  He trimmed graphite composites, read blueprints, and used a hand router to specifications.  Educationally, he attended 3 years of college.  For the following reasons, the Board finds that entitlement to TDIU is established.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology, such as the Veteran's Parkinson's disease residuals, will be considered as a single disability for the purpose of one 60 percent disability.  See 38 C.F.R. §§ 4.16(a), 4.25.

The Veteran is in receipt of service connection for the following disabilities and respective assigned ratings: PTSD, 50 percent, since February 2, 2001; Parkinson's disease, 30 percent, from May 3, 2007 to August 18, 2009; bradykinesia and shuffling gait (due to Parkinson's disease), 30 percent, since August 19, 2009; right hand tremor (due to Parkinson's disease), 20 percent since August 19, 2009, and 30 percent since April 20, 2011; and left hand tremor (due to Parkinson's disease) 20 percent since August 19, 2009.  He has a combined 80 percent rating since August 19, 2009, and the combined rating for his Parkinson's disease residuals is 60 percent.  Accordingly, he meets the schedular threshold for TDIU consideration.  

As noted above, the Veteran is service connected for PTSD.  VA outpatient records show that he continues to receive treatment for this disorder.  Furthermore, SSA records show that the Veteran has been diagnosed with bipolar disorder.  At this point, no examiner has attempted to differentiate the symptoms between his psychiatric disorders.  Regardless, PTSD is rated as 50 percent disabling, which indicates significant psychiatric symptomatology.  

In March 2011, a VA nurse practitioner reported that that the Veteran had a history of Parkinsonism with severe tremors.  She added that this disease prevented him from pursuing his customary occupation in aircraft fabrication.  She further stated that his disability also prevented him from performing any physical labor or office work, such as typing on a keyboard.  He had difficulty even holding a book to read.  She considered the Veteran unemployable.  

A VA examination was conducted in May 2011 to determine the severity of his Parkinson's disease.  The VA examiner noted that the Veteran had a long standing history of polysubstance abuse which contributed to his tremors and a likely secondary diagnosis of Parkinson's disease.  On observation, the examiner found the Veteran was highly functional, noting that he was able to use his cell phone; that he drove his car on regular basis (noting that he had driven to Las Vegas); performed his grocery shopping; and he was able to prepare his meals.  

On examination, the examiner noted mild tremors in the lower extremities with moderate tremors of the upper extremities.  The examiner concluded that it would be unsafe for the Veteran to work with machinery or sharp tools but found that his Parkinson's residuals did not prevent him from gainful employment on a sedentary basis.  

As noted above, a hearing was held before the undersigned in September 2015.  The Veteran reported his service and medical histories.  He also detailed his current symptoms and physical limitations.  

In light of the severity of his disabilities, work history, experience, and the Veteran's own statements as to his inability to resume work due to his condition, as well as resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability.  Although the July 2011 VA examiner found the Veteran could do sedentary work, "substantially gainful employment" is defined as work which is more than marginal.  His physical disabilities coupled with his PTSD have rendered the Veteran, at best, only marginally employable.  It is not clear what type of work the Veteran could do given the restrictions or modifications that would be involved.  As such, any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 5107 38 C.F.R. § 3.102.  Accordingly, entitlement to a TDIU is granted, for the entire appellate period.  


ORDER

The claim for entitlement to service connection for hepatitis C is dismissed. 

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing payment of monetary benefits.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


